In the Supreme Court of Georgia



                                 Decided: April 19, 2021


 S21Y0652, S21Y0654, S21Y0655, S21Y0657, S21Y0658. IN THE
       MATTER OF CYNTHIA ANN LAIN (five cases).

     PER CURIAM.

     These disciplinary matters are before the Court on the reports

and recommendations of Special Master Michael J. Blakely, Jr., who

recommends that Cynthia Ann Lain (State Bar No. 705135), a

member of the Bar since 2007, be disbarred as a result of five State

Disciplinary Board matters, each pursued in a separate formal

complaint. In connection with these matters, the Special Master

concluded that Lain violated Rules 1.2 (a), 1.3, 1.4, 1.5 (a), 1.16 (d),

3.1 (b), 3.2, 3.3 (a), 3.5 (d), and 8.4 (a) (4), of the Georgia Rules of

Professional Conduct found in Bar Rule 4-102 (d). The maximum

penalty for a violation of Rules 1.2, 1.3, 3.3, and 8.4 (a) (4) is

disbarment, while the maximum penalty for the remainder of the

rules is a public reprimand. Because Lain has engaged in a pattern
of serious misconduct that includes contempt of court and contempt

for the disciplinary process, we agree that disbarment is the

appropriate sanction.

     1. Procedural history of disciplinary proceedings.

     The State Bar filed a formal complaint in each of these matters

in January 2019, and Lain filed an answer in each matter in April

2019. Thereafter, the Special Master entered an initial scheduling

order and the Bar served interrogatories, requests for admissions,

and requests for production of documents on Lain. However, Lain

failed to respond adequately to the Bar’s requests, and her response

to the Bar’s requests for admissions became the subject of a

discovery dispute. The Special Master attempted to resolve the

dispute by issuing a discovery deadline order, but Lain still failed to

comply with the discovery order and never supplemented her

responses to the Bar’s discovery requests.

     The Bar filed three motions to compel, and in December 2019,

the Special Master entered orders on the motions to compel,

directing Lain to comply with her discovery obligations. Lain failed

                                  2
to comply, and the Bar filed a motion for sanctions. Lain then filed

a frivolous motion to dismiss the Bar’s complaints on the ground

that they were not timely prosecuted. The motion to dismiss was

denied, and following a show cause hearing on the matter, the

Special Master found that Lain failed to show why her answers

should not be stricken. In addition, although Lain had agreed to

attend a deposition in January 2020, she failed to appear, leading

the Bar to file a second motion for sanctions.

     The Special Master said that Lain’s conduct in the underlying

actions, as discussed in more detail below, was consistent with her

approach to these disciplinary proceedings, in which she refused to

participate in discovery in good faith, failed to respond to motions,

failed to attend scheduled status conferences or hearings, and

attempted to advance factual and legal positions inconsistent with

the facts and law governing the proceedings. The Special Master

determined that her conduct was so consistent and pervasive that,

at best, it could be characterized as a reckless disregard for the

disciplinary process and those involved in it, and at worst, an

                                  3
intentional effort to avoid or delay the process. Accordingly, in April

2020, the Special Master entered an order granting the Bar’s first

motion for sanctions and ordering that Lain’s answer to each formal

complaint be stricken and that all facts alleged in the Bar’s formal

complaints be deemed admitted.

     2. Facts and Special Master’s conclusions of law.

     (a) Case No. S21Y0652.

     (i) Facts. In State Disciplinary Board Docket (“SDBD”) No.

7111, the facts as deemed admitted by Lain show the following. Lain

was retained to represent a client in October 2016 in a modification

of custody, child support, and visitation case in Clayton County,

where the client lived. Before retaining Lain, the client was a pro se

defendant in the case, which had been transferred sua sponte from

DeKalb County Superior Court to Clayton County Superior Court,

and the client had been ordered to pay monthly child support to the

plaintiff starting in September 2016. In late October 2016, Lain filed

an entry of appearance, a motion to dismiss, and an objection to the

plaintiff’s stipulation that the case was ready for trial. The plaintiff

                                   4
then filed a motion for contempt after the client failed to pay child

support. A motions hearing was scheduled to be heard in December

2016; however, it had to be rescheduled twice after Lain failed to

appear without providing any prior notice to the court.

     Following the hearing, the court entered an order denying the

motion to dismiss and objection to plaintiff’s stipulation, finding that

the filings were frivolous and without merit and ordering Lain and

her client to pay attorney fees within 60 days pursuant to OCGA §

9-15-14 (b). In the motion to dismiss, Lain had requested that the

court dismiss the entire case for the sole reason that the case

originated in the wrong county, despite its proper transfer, and the

court found that Lain could not articulate any law that would allow

for such a drastic decision. In the objection to plaintiff’s stipulation,

Lain argued that discovery was incomplete; however, when the court

inquired as to when discovery was requested, Lain admitted that

she never requested discovery. The court also entered an order on

plaintiff’s petition for contempt, finding that the client was in

contempt for failure to pay the court-ordered child support and

                                   5
requiring her to pay, in addition to the monthly child support

amount, an additional $50 per month toward the arrearage accrued

and $70 per month to the plaintiff’s counsel. The client complained

to the court that Lain never discussed the merits of the case or the

implications of the filed pleadings.

     In June 2017, another motion for contempt was filed, and the

court issued a rule nisi for Lain and the client to appear to show

cause as to why they should not be held in contempt for nonpayment

of the court-ordered attorney fees and child support. Lain failed to

notify the client of the hearing, and neither she nor the client

appeared. The court issued another rule nisi for Lain to appear, but

once again she failed to appear, and the court found her in contempt.

Lain has not paid the outstanding attorney fees.

     (ii) Conclusions of law. The Special Master concluded that Lain




                                  6
violated Rules 1.3,1 1.4,2 and 3.1 (b).3 Specifically, the Special Master

held that Lain violated Rule 1.3 by failing to act with reasonable

diligence when she failed to appear for scheduled court appearances

without notifying the court in advance, resulting in the court finding

her in contempt and assessing attorney fees against her and her

client and causing detriment to her client. See In the Matter of



      1  Rule 1.3 says: “A lawyer shall act with reasonable diligence and
promptness in representing a client. Reasonable diligence as used in this rule
means that a lawyer shall not without just cause to the detriment of the client
in effect willfully abandon or willfully disregard a legal matter entrusted to the
lawyer.”
       2 Rule 1.4 says:

       (a) A lawyer shall: (1) promptly inform the client of any decision or
       circumstance with respect to which the client’s informed consent,
       as defined in Rule 1.0 (h), is required by these rules; (2) reasonably
       consult with the client about the means by which the client’s
       objectives are to be accomplished; (3) keep the client reasonably
       informed about the status of the matter; (4) promptly comply with
       reasonable requests for information; and (5) consult with the client
       about any relevant limitation on the lawyer’s conduct when the
       lawyer knows that the client expects assistance not permitted by
       the Georgia Rules of Professional Conduct or other law.
       (b) A lawyer shall explain a matter to the extent reasonably
       necessary to permit the client to make informed decisions
       regarding the representation.
       3 Rule 3.1 (b) says in pertinent part:

       In the representation of a client, a lawyer shall not . . . knowingly
       advance a claim or defense that is unwarranted under existing
       law, except that the lawyer may advance such claim or defense if
       it can be supported by good faith argument for an extension,
       modification or reversal of existing law.
                                        7
Briley-Holmes, 304 Ga. 199, 200 (815 SE2d 59) (2018) (holding that

an attorney violated Rule 1.3 by failing to follow through with a case

for her client); In the Matter of Levy, 284 Ga. 281, 282 (664 SE2d

195) (2008). The Special Master also concluded that Lain violated

Rule 1.4 (a) by failing to notify her client of scheduled court

appearances, resulting in attorney fees being assessed to her client

and a finding of contempt by the court. See In the Matter of Brantley,

299 Ga. 732, 733, 735 (791 SE2d 783) (2016) (holding that an

attorney violated Rule 1.4 where she failed to communicate with her

client regarding pending court appearances); In the Matter of

Murray, 295 Ga. 71, 72 (757 SE2d 134) (2014) (holding that an

attorney violated Rule 1.4 when he failed to notify his client about

hearings). Finally, the Special Master concluded that Lain violated

Rule 3.1 (b) when she knowingly filed a frivolous motion to dismiss.

See In the Matter of Rolleston, 282 Ga. 513, 513 (651 SE2d 739)

(2007) (holding that an attorney’s repeated filing of frivolous actions

violated Rule 3.1); In the Matter of Morales, 282 Ga. 471, 472 (651

SE2d 84) (2007).

                                  8
     (b) Case No. S21Y0654.

     (i) Facts. In SDBD No. 7112, the facts as deemed admitted by

Lain show the following. In 2016, Lain was retained to represent a

client who was charged with driving under the influence of alcohol

in Henry County. The arraignment hearing was scheduled for

December 2016, and Lain was to attend with her client. On the day

of the hearing, the client announced to the presiding judge, the

Honorable James Chafin, that she retained Lain to represent her on

the criminal charges; however, there was no record that an entry of

appearance had been filed, and Lain failed to appear for the hearing.

The client contacted Lain by telephone, and Lain sent an email to

Judge Chafin’s staff attorney advising that she could not attend the

hearing because she had “pink eye.” Judge Chafin continued the

hearing until January 2017, and Lain filed an entry of appearance.

On the day before the rescheduled arraignment hearing, she filed a

not guilty plea, waiver of formal arraignment, and request to waive

personal appearance at arraignment, which excused Lain and her

client from appearing at the arraignment hearing. The clerk then

                                 9
notified Lain and her client of the dates for the pretrial hearing and

jury trial.

     On the date of the pretrial hearing, the client attended the

hearing, but Lain failed to appear and did not file a conflict letter.

At the instruction of the court, the client contacted Lain by

telephone and learned that she was at least an hour away from the

courthouse. The pretrial hearing was rescheduled, and the court

issued a rule nisi for the same day to address Lain’s failure to

appear. Lain appeared at the rescheduled hearing with her client,

who entered a guilty plea and was sentenced on the criminal

charges. After sentencing, Lain appeared for the rule nisi hearing

and claimed she never received notice of the first hearing. The court

found her in contempt for failing to appear and ordered her to pay a

fine of $100 by the next morning. However, she failed to pay the fine

by the deadline and did not communicate any reason for the

nonpayment. Judge Chafin then issued a new rule nisi for Lain to

appear on May 3, 2017, to show cause why she should not be held in

contempt for failing to pay the fine. The day prior to the show cause

                                 10
hearing, Lain filed a notice of conflict, claiming that she could not

appear for the hearing because she started a jury trial in Fulton

County. Judge Chafin’s administrative assistant contacted the

Fulton County court and learned that the jury trial Lain cited in

conflict had in fact been resolved on May 2.

     After Lain failed to appear for the rule nisi hearing, the court

entered a contempt order and issued a bench warrant for her. Lain

then filed a notice of appeal and a motion for supersedeas, which

caused an automatic stay of the contempt order pending the appeal.

A few days later, during an appearance before another judge in

Henry County State Court, Lain was arrested on the bench warrant.

Through counsel, Lain filed an emergency motion seeking a writ of

supersedeas from the Georgia Court of Appeals, which was granted,

and Lain was released from the bench warrant.

     Judge Chafin later entered an order dismissing Lain’s appeal

for failure to request and properly file a transcript as required by

OCGA § 5-6-42. Lain filed a notice of appeal from the order

dismissing her appeal, and Judge Chafin issued a rule nisi for Lain

                                 11
to appear for a show cause hearing. Lain appeared, and the following

day the court issued an order, holding that Lain was to send a

transcript request to the court reporter for the hearings she wanted

included in her second appeal. As ordered, Lain filed a request for

transcripts citing the specific hearings she wanted included in her

appeal. The court reporter responded with the preparation costs for

those transcripts, and Lain filed a petition to proceed in forma

pauperis (IFP) and requested a hearing on the matter. However,

Lain failed to appear for the hearing on her IFP petition and,

instead, sent an email requesting a continuance of the hearing. In

response, the court issued a bench warrant for her arrest and issued

a new rule nisi for a hearing, where Lain was to show cause why she

failed to appear for the hearing on her IFP petition and why she

requested a continuance. Lain failed to appear for that hearing as

well, and the court therefore issued another bench warrant.

     Lain then filed a motion for supersedeas under OCGA § 5-6-13,

requesting that the court stay the arrest orders issued against her,

and a notice of appeal from the last rule nisi issued against her. On

                                 12
the same day, she filed a suggestion of bankruptcy and suggested

that the case pending in state court be stayed by operation of 11 USC

§ 362. The Georgia Court of Appeals granted Lain’s emergency

motion for supersedeas, and Judge Chafin entered an order denying

her petition to proceed IFP due to her failure to appear to prosecute

her petition. Because she did not pay appeal costs within 30 days,

Judge Chafin entered an order dismissing her second appeal for lack

of prosecution.

      (ii) Conclusions of law. Based on her conduct, the Special

Master concluded that Lain violated Rules 1.2 (a),4 1.3, 1.4, 1.5 (a),5




      4 Rule 1.2 (a) says in relevant part: “[A] lawyer shall abide by a client’s
decisions concerning the scope and objectives of representation and, as
required by Rule 1.4, shall consult with the client as to the means by which
they are to be pursued.”
      5 Rule 1.5 (a) says in relevant part: “A lawyer shall not make an

agreement for, charge, or collect an unreasonable fee or an unreasonable
amount for expenses.”

                                       13
1.16 (d),6 and 3.2.7 The Special Master concluded that Lain violated

Rule 1.2 (a) when she failed to consult with her client about her case,

causing the client to attend her arraignment hearing without

counsel present. See In the Matter of Stewart, 301 Ga. 227, 230 (800

SE2d 279) (2017) (holding that an attorney violated Rule 1.2 (a) by

failing to consult and communicate with clients). In addition, the

Special Master concluded that Lain violated Rule 1.3 when she

failed to promptly attend scheduled court appearances and notify

her client of any delays in attending court appearances. See

Brantley, 299 Ga. at 733. The Special Master also concluded that

Lain violated Rule 1.4 (a) when she failed to appear in court on

behalf of her client on multiple occasions without notice to her client

or to the court, which caused delay and detriment to her client’s case.



     6   Rule 1.16 (d) says:
       Upon termination of representation, a lawyer shall take steps to
       the extent reasonably practicable to protect a client’s interests,
       such as giving reasonable notice to the client, allowing time for
       employment of other counsel, surrendering papers and property to
       which the client is entitled and refunding any advance payment of
       fee that has not been earned.
       7 Rule 3.2 says: “A lawyer shall make reasonable efforts to expedite

litigation consistent with the interests of the client.”
                                    14
See In the Matter of Kerr, 302 Ga. 126, 127 (805 SE2d 15) (2017)

(holding that a lawyer violated Rule 1.4 when he failed to keep his

client informed about the status of the client’s legal matters); In the

Matter of Brown, 294 Ga. 722, 722 (755 SE2d 742) (2014).

     Next, the Special Master determined that Lain’s lack of

performance and failure to meet reasonable expectations resulted in

the collection of an unreasonable fee from her client in violation of

Rule 1.5 (a). See In the Matter of Burgess, 293 Ga. 783, 785 (748

SE2d 916) (2013) (holding that an attorney violated Rule 1.5 (a)

where she represented a client during mediation but failed to

communicate with him thereafter and did not refund unearned fees).

The Special Master also concluded that Lain violated Rule 1.16 (d)

because, after accepting payment for the representation, she was

expected to perform promptly and diligently on behalf of her client,

but instead her lack of performance delayed the case, which should

have resulted in a refund of unearned fees. See In the Matter of

Starling, 297 Ga. 359, 362 (773 SE2d 768) (2015) (holding that an

attorney violated Rule 1.16 (d) by failing to refund a fee that had not

                                  15
been earned). Finally, the Special Master concluded that Lain

violated Rule 3.2 when she agreed to represent her client in a

criminal case but then caused unnecessary delay for several months

by failing to communicate and to attend several court appearances.

See Murray, 295 Ga. at 72 (holding that an attorney violated Rule

3.2 where he filed multiple documents in the wrong county and

failed to take appropriate steps to correct those errors).

     (c) Case No. S21Y0655.

     (i) Facts. In SDBD No. 7113, the facts as deemed admitted by

Lain show the following. In 2017, Lain was retained to represent a

client on criminal charges that were filed in Henry County State

Court. On May 2, 2017, the client appeared for a pretrial hearing

before the Honorable Jason Harper; however, Lain failed to appear.

After the hearing began, Lain sent an email to Judge Harper

claiming that she could not appear because she was “going to the

hospital,” and the court rescheduled the hearing for May 8.

However, it was later discovered that Lain was not going to the

hospital, but instead was in the same courthouse filing documents

                                  16
in the clerk’s office concerning an outstanding arrest warrant for

herself. During the May 8 hearing, Lain did not provide any proof of

being treated by a medical provider or hospital, or any proof as to

why she missed the pretrial hearing. Judge Harper issued a rule nisi

for June 20, to have Lain show cause why she should not be held in

contempt for failing to appear at or file a conflict letter for the May

2 pretrial hearing, which left her client unrepresented and the court

unable to hear her client’s case, and for failing to provide some

documentation of the reason for her absence on May 2. Lain was

personally served with the rule nisi on May 8, but failed to appear

on June 20, and Judge Harper issued a bench warrant for her arrest.

     In response to the arrest warrant, Lain filed a notice of appeal,

a motion for supersedeas asserting that she had been adjudged in

contempt by oral order of the court, and a motion to dismiss the

bench warrant. A hearing was scheduled on her motions; however,

she again failed to appear for the hearing. Judge Harper

subsequently denied her motions, finding that they contained false

information, including that she had been adjudged in contempt by

                                  17
oral order in this matter, and noting that an adjudication of

contempt is a prerequisite for obtaining a supersedeas under OCGA

§ 5-6-13 (a).

     On June 23, 2017, Lain’s client attended her rescheduled

pretrial hearing, and a different attorney unknown to the client

attended the pretrial hearing on behalf of Lain. Judge Harper told

the attorney that the jury trial was set to begin on July 12, and that

Lain was expected to be present. Lain did not appear for the jury

trial, and the court had to reschedule it for July 27. Between July 12

and July 27, Lain refused receipt of any mail from the Henry County

State Court, including court notices and pleadings. On the day of the

rescheduled trial, the client appeared and notified the court that she

had not had contact with her attorney since the last court

appearance, and the court granted the client’s request to appoint a

new attorney. The client also requested that Lain fully refund her

attorney fees.

     (ii) Conclusions of law. The Special Master concluded that Lain



                                 18
violated Rules 1.2 (a), 1.3, 1.4 (a), 3.2, 3.3 (a),8 3.5 (d),9 and 8.4 (a)

(4).10 Specifically, the Special Master concluded that Lain violated

Rule 1.2 (a) when she failed to consult and communicate with her

client about the client’s case, including before pretrial hearings and

the jury trial; that she violated Rule 1.3 by failing to promptly attend

and communicate with the court regarding court appearances and

to consult with her client about the status of the client’s case, see

Brantley, 299 Ga. at 735; In the Matter of Williams, 274 Ga. 485, 486

(554 SE2d 496) (2001); and that she violated Rule 1.4 (a) by failing

to notify her client about the status of her case or attend court


      8 Rule 3.3 (a) says:
      A lawyer shall not knowingly: (1) make a false statement of
      material fact or law to a tribunal; (2) fail to disclose a material fact
      to a tribunal when disclosure is necessary to avoid assisting a
      criminal or fraudulent act by the client; (3) fail to disclose to the
      tribunal legal authority in the controlling jurisdiction known to the
      lawyer to be directly adverse to the position of the client and not
      disclosed by opposing counsel; or (4) offer evidence that the lawyer
      knows to be false. If a lawyer has offered material evidence and
      comes to know of its falsity, the lawyer shall take reasonable
      remedial measures.
      9 Rule 3.5 (d) says: “A lawyer shall not, without regard to whether the

lawyer represents a client in a matter . . . engage in conduct intended to disrupt
a tribunal.”
      10 Rule 8.4 (a) (4) says: “It shall be a violation of the Georgia Rules of

Professional Conduct for a lawyer to . . . engage in professional conduct
involving dishonesty, fraud, deceit or misrepresentation.”
                                       19
appearances, which was detrimental to her client’s case. See Kerr,

302 Ga. at 126; Brown, 294 Ga. at 722. In addition, the Special

Master concluded that she violated Rule 3.2 by agreeing to represent

her client, but then failing to serve her client’s interests, see Murray,

295 Ga. at 72; that she violated Rule 3.3 (a) when she filed a motion

containing false information (i.e., that she had been adjudged in

contempt by oral order when she had not); and that she violated Rule

3.5 (d) when she attempted to mislead the court, failed to comply

with court orders, and failed to appear for scheduled hearings. See

In the Matter of Gaines, 307 Ga. 459, 460 (836 SE2d 82) (2019)

(concluding that an attorney violated Rule 3.5 (d) where she failed

to comply with a court order compelling her discovery responses and

failed to appear in court for a contempt hearing). Finally, the Special

Master concluded that Lain violated Rule 8.4 (a) (4) when she filed

a motion containing false information in the hope of obtaining a

supersedeas.

     (d) Case No. S21Y0657.

     (i) Facts. In SDBD No. 7109, the facts show that Lain

                                   20
represented a client in a criminal matter in Muscogee County

Superior Court before the Honorable Bemon McBride. During that

representation, Lain failed to appear for a court hearing on January

11, 2016. Judge McBride scheduled a hearing for January 26, to

have Lain show cause why she should not be held in contempt for

failure to appear. Lain filed a motion for continuance of the show

cause hearing, citing medical reasons and the need to retain counsel.

Judge McBride rescheduled the hearing, but Lain failed to appear

and did not provide notice of her release from the medical concerns

for which she sought the continuance. Judge McBride found that

although Lain did not appear for the rescheduled hearing, she had

appeared for other proceedings in Muscogee County since the date

of her continuance request. After Lain again failed to appear for a

rescheduled show cause hearing, Judge McBride entered an order

finding Lain in contempt and directing her to attend the Georgia

Solo and Small Firm Institute at the State Bar headquarters on July

14 and 15, 2017, and to pay $500 within 30 days as a contribution to

the Georgia Legal Services Foundation. She was further ordered to

                                 21
self-report her contempt adjudication to the Bar’s Office of General

Counsel. Lain failed to meet any of these requirements.

     In a different case, in which Lain represented a client on

murder charges in Muscogee County, she failed to appear for the

jury trial calendar on August 1, 2016. On that day, she sent an email

to the presiding judge, the Honorable Ronald Mullins, indicating

that she was the victim of a severe auto accident and was unable to

attend the court appearance. Judge Mullins requested that she send

a copy of the auto accident report within 10 days, but she failed to

do so and never produced the accident report in these disciplinary

proceedings. The murder trial began in March 2017, and Lain was

late to trial on four occasions. After her client was found guilty, a

sentencing hearing was scheduled in April 2017; Lain failed to

appear and Judge Mullins rescheduled the hearing for May 2017.

Lain also did not appear at the May hearing, but a court deputy

located her in the courthouse and notified Judge Mullins. Judge

Mullins rescheduled the sentencing hearing for later that same day

and Lain finally appeared.

                                 22
     Based on her conduct, Judge Mullins sent a citation for

contempt to Lain by regular U.S. Mail, certified mail return receipt

requested, and by notification through email for her to show cause

as to why she should not be held in contempt for her failure to appear

for the criminal trial and sentencing hearing for her client. The only

response received from Lain was an email sent to Judge Mullins’s

administrative assistant saying, “Good afternoon, please be advised

that this is not proper service and I am not waiving such service.”

Lain failed to appear at the hearing, so Judge Mullins entered an

order finding Lain in contempt and directing her to pay a total of

$2,000 to the clerk of court within 30 days, to provide Judge Mullins

with a copy of the accident report previously requested, and to self-

report her adjudication of contempt to the Bar’s Office of General

Counsel within 15 days. Lain failed to comply with the order.

     (ii) Conclusions of law. The Special Master concluded that Lain

violated Rules 1.3, 3.2, 3.3 (a), and 3.5 (d). The Special Master found

that Lain violated Rule 1.3 and 3.2 when she failed to appear in

court as scheduled in her two clients’ cases and failed to provide

                                  23
evidence to the court to excuse her absences. See In the Matter of

Jennings, 305 Ga. 133, 134-135 (823 SE2d 811) (2019) (holding that

an attorney violated Rules 1.3 and 3.2 where he abandoned his client

and failed to attend hearings and comply with court orders); In the

Matter of Garcia, 303 Ga. 537, 537-538 (813 SE2d 591) (2018). The

Special Master found that Lain violated Rule 3.3 (a) when she

misled the court regarding her reasons for failing to appear in court,

noting that “knowingly” as used in Rule 3.3 (a) “denotes actual

knowledge of the fact in question. A person’s knowledge may be

inferred from the circumstances.” See Rule 1.0 (m). Finally, the

Special Master found that Lain violated Rule 3.5 (d) by failing to

comply with the court’s orders and failing to appear for scheduled

hearings. See Gaines, 307 Ga. at 459.

     (e) Case No. S21Y0658.

     (i) Facts. In SDBD No. 7110, the facts show that Lain was

retained to represent a client in a child custody matter in Clayton

County Superior Court. The client paid Lain a total of $3,450. Lain

told the client that she would send the client a questionnaire to

                                 24
assist in preparing the case, which the client did not receive until

five months later. After the client completed the questionnaire, Lain

told the client that she would file the custody action within the next

week. However, after months of failing to respond to the client’s

inquiries, Lain informed the client that more information was

needed. The client then terminated the relationship and demanded

that Lain provide the client file and a refund. Lain did not return

the client file, refund the fee, or file the custody action, and she failed

to provide proof that she completed any work on behalf of the client.

     (ii) Conclusions of law. The Special Master determined that

Lain’s actions and omissions violated Rules 1.2 (a), 1.3, 1.4, 1.5 (a),

1.16 (d), and 3.2. The Special Master concluded that Lain violated

Rule 1.2 (a) when she failed to consult with her client about her case,

see In the Matter of Garnett, 278 Ga. 527, 528 (603 SE2d 281) (2004);

that she violated Rule 1.3 when she failed to file the client’s custody

action, noting that such a lack of diligence results in obvious

prejudice to the client’s interests, see, e.g., In the Matter of

Shearouse, 266 Ga. 848, 848 (472 SE2d 294) (1996); Rule 1.3,

                                    25
Comment [3] (client’s interests often can be adversely affected by the

passage of time); and that she violated Rule 1.4 when she failed to

keep the client updated about the status of her case and failed to

respond to her client’s numerous requests for an update on the case.

See Murray, 295 Ga. at 72. In addition, the Special Master concluded

that Lain violated Rule 1.5 (a) when she charged her client an

unreasonable fee and did not perform work to earn the fee; that she

violated Rule 1.16 (d) when she failed to return the client’s file and

refund any unearned fee; and that she violated Rule 3.2 when she

failed to perform work on the client’s case, including filing the

custody action.

     3. Special Master’s recommendation of discipline.

     In his reports, the Special Master explained that this Court

looks to the American Bar Association’s Standards for Imposing

Lawyers Sanctions (“ABA Standards”) for guidance in determining

punishment in disciplinary cases. See In the Matter of Morse, 266

Ga. 652, 653 (470 SE2d 232) (1996). The Special Master noted that

the rules violated by Lain prescribe and proscribe some of the most

                                 26
important obligations and prohibitions to which a lawyer’s conduct

must conform. The Special Master determined that disbarment is

generally appropriate (1) when a lawyer engages in a pattern of

neglect with respect to client matters and causes serious or

potentially serious injury to a client, see ABA Standard 4.41; (2)

when a lawyer engages in intentional conduct involving dishonesty,

fraud, deceit, or misrepresentation that seriously adversely reflects

on the lawyer’s fitness to practice law, see ABA Standard 5.11 (b);

(3) when a lawyer, with the intent to deceive the court, makes a false

statement, submits a false document, or improperly withholds

material information, and causes serious or potentially serious

injury to a party, or causes a significant or potentially significant

adverse effect on the legal proceeding, see ABA Standard 6.11; and

(4) when a lawyer knowingly violates a court order or rule with the

intent to obtain a benefit for the lawyer or another, and causes

serious injury or potentially serious injury to a party or causes

serious or potentially serious interference with a legal proceeding,

see ABA Standard 6.21.

                                 27
     The Special Master concluded that there were also aggravating

factors applicable in these cases, collectively, including a dishonest

or selfish motive, see ABA Standard 9.22 (b); a pattern of

misconduct, see ABA Standard 9.22 (c); multiple offenses, see ABA

Standard 9.22 (d); bad faith obstruction of the disciplinary

proceedings by intentionally failing to comply with rules or orders of

the disciplinary authority, see ABA Standard 9.22 (e); submission of

false evidence, false statements, or other deceptive practices during

the disciplinary process, see ABA Standard 9.22 (f); refusing to

acknowledge the wrongful nature of one’s conduct, see ABA

Standard 9.22 (g); and substantial experience in the practice of law,

see ABA Standard 9.22 (i). The only mitigating factor the Special

Master found applicable was the absence of any prior disciplinary

history, see ABA Standard 9.32 (a).

     In sum, the Special Master concluded that “the purpose of

lawyer discipline is to act as ‘a penalty to the offender, a deterrent

to others, and as an indication to laymen that the courts will

maintain the ethics of the profession[.]’” In the Matter of Csehy, 295

                                 28
Ga. 853, 855 (764 SE2d 540) (2014) (quoting In the Matter of Dowdy,

247 Ga. 488, 493 (277 SE2d 36) (1981)). In furtherance of these

purposes, the Special Master recommends disbarment for Lain’s

violation of Rules 1.2 (a), 1.3, 1.4, 1.5 (a), 1.16 (d), 3.1 (b), 3.2, 3.3 (a),

3.5 (d), and 8.4 (a) (4) in these five disciplinary matters. See, e.g., In

the Matter of Noriega-Allen, 308 Ga. 398, 398-399 (842 SE2d 1)

(2020) (disbarring an attorney who failed to file a motion on behalf

of her client, failed to respond to a motion for fees filed by another

party, failed to appear at a hearing, and failed to respond to

numerous requests for information by her client or return unearned

fees); Jennings, 305 Ga. at 135 (disbarring an attorney who

abandoned his client, intentionally concealed his misconduct,

blatantly ignored a trial court’s order, and refused to participate in

the disciplinary process); In the Matter of Hamer, 302 Ga. 747, 748-

750 (808 SE2d 647) (2017) (disbarring an attorney who, among other

things, knowingly failed to provide services to his clients and

engaged in a pattern of neglect of client matters); In the Matter of

Mann, 293 Ga. 664, 664-665 (748 SE2d 914) (2013) (disbarring an

                                      29
attorney who was held in contempt of court for repeatedly failing to

appear for scheduled hearings in multiple client matters and who

failed to refund unearned fees to one client).

     4. Conclusion.

     Having reviewed the record, we agree with the Special Master

that disbarment is the appropriate sanction for Lain, particularly

given the extent of her rule violations and her failure to engage

honestly in the disciplinary process. Accordingly, it is hereby

ordered that the name of Cynthia Ann Lain be removed from the

rolls of persons authorized to practice law in the State of Georgia.

Lain is reminded of her duties pursuant to Bar Rule 4-219 (b).

     Disbarred. All the Justices concur.




                                  30